Citation Nr: 0703610	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  98-09 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an undiagnosed illness 
manifested by signs and symptoms of memory loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran served in the Puerto Rico Army National Guard and 
had active military service from November 1990 to April 1991.  
She served in Southwest Asia in support of Operation Desert 
Shield/Desert Storm from January 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

Although it is indicated above that the veteran is 
represented by the Vietnam Veterans of America (VVA), the 
Board notes that in February 2001 the VVA filed a request to 
withdraw its representation of the veteran, which was 
accepted by the Board in March 2001.  The veteran was 
thereafter notified of VVA's withdrawal of representation.  A 
redesignation of VVA does not appear to be of record.  
However, the VVA has continued to represent the veteran as 
indicated by the multiple pleadings it has filed with the 
Board on behalf of the veteran.  Thus the Board will consider 
VVA to be the veteran's representative for purposes of this 
appeal.


FINDING OF FACT

The veteran's memory loss is neither due to an undiagnosed 
illness nor related to her active service.




CONCLUSION OF LAW

An undiagnosed illness manifested by signs and symptoms of 
memory loss was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.317 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, the veteran's claim was initially 
adjudicated in January 1998, prior to the enactment of VA's 
current notice requirements.  The veteran was provided with 
duty to assist notices, especially with regard to her claims 
for undiagnosed illness, in August 1997.  Notice under VA's 
current notice provisions was first provided to the veteran 
in December 2001, and the veteran's claim was readjudicated 
in an October 2002 Supplemental Statement of the Case.  
Additional notice was provided to the veteran in November 
2004, and her claim was thereafter readjudicated in a July 
2005 Supplemental Statement of the Case.  These notices 
appropriately advised the veteran of all the Pelegrini II 
notice elements as listed above.  

Although notice was provided after the initial adjudication, 
the Board finds that the veteran has not been prejudiced 
thereby.  The content of the notices provided, read as a 
whole, fully comply with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify; and the veteran's claim was subsequently 
readjudicated after providing her with an opportunity to 
respond to each notice.  In addition, the veteran was told it 
was her responsibility to support the claim with appropriate 
evidence, and she was provided with the text of the relevant 
regulations relating to VA's duty to notice and assist.  

The Board also notes that the Court of Appeals for Veterans 
Claims issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), that held that a veteran should be notified 
prior to the initial rating that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Although such notice has not 
been given to the veteran because her appeal was certified to 
the Board prior to the issuance of the decision in Dingess, 
given the denial of the veteran's claim, any questions as to 
a disability rating or effective date are moot.  Thus the 
Board finds that the veteran has not been prejudiced by VA's 
failure to provide notice on these elements of her claim.
The veteran has been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices; and she has done so throughout the 
claim process.  Thus, the Board considers the notice 
requirements met, and the actions taken by VA to have cured 
the error in the timing of the notice.  Further, the Board 
finds that the purpose behind the notice requirements has 
been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to the 
merits of this case.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  
Service medical records have been obtained from the Puerto 
Rico Army National Guard.  VA treatment records are in the 
record for August 1995 through August 2002.  The veteran has 
not identified any private treatment records relevant to her 
claim.  The veteran was notified in the rating decision, 
Statement of the Case and Supplemental Statements of the Case 
of what evidence the RO had obtained and considered in 
rendering its decisions.  She has not identified any 
additional evidence.  VA is only required to make reasonable 
efforts to obtain relevant records that the veteran has 
adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 
2002).   VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2006).  The veteran was provided relevant VA 
examinations in April 1997 and December 2004.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify her would serve no 
useful purpose.  Therefore, she will not be prejudiced as a 
result of the Board proceeding to the merits of her claim.  



II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran has claimed, however, that her memory loss is due 
to an undiagnosed illness.  Service connection may be 
established for a Persian Gulf veteran who exhibits objective 
indications of a qualifying chronic disability that became 
manifest during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011.  38 U.S.C.A. §  1117(a)(1) (West 2002); 38 
C.F.R. § 3.317(a)(1) (2006).

A "Persian Gulf veteran" is one who served in the Southwest 
Asia theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317 (2006).  A "qualifying chronic 
disability" includes:  (A) an undiagnosed illness, (B) the 
following medically unexplained chronic multi symptom 
illnesses: chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as well as any other illness that 
the Secretary of VA determines is a medically unexplained 
chronic multi-symptom illness; and (C) any diagnosed illness 
that the Secretary determines, in regulations, warrants a 
presumption of service connection.38 U.S.C.A. § 1117(a)(2) 
(West 2002); 38 C.F.R. § 3.317(a)(2)(i) (2006).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, nonmedical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six month period will be 
considered chronic.  The six month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2) (5) (2006).  

Compensation shall not be paid under 38 C.F.R. § 3.317 if: 
(1) the undiagnosed illness was not incurred during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) the undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the most recent departure from service in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) the illness is the 
result of willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c) (2006).

With claims for service connection for a qualifying chronic 
disability under 38 C.F.R. § 3.317, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

When determining whether a qualifying chronic disability 
became manifest to a degree of 10 percent or more, the Board 
must explain its selection of an analogous Diagnostic Code.  
Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006). 

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
VA treatment records begin showing complaints of memory loss 
in 1995, with no organic cause found.  It appears that 
testing was conducted in 1996 to determine the cause of her 
memory loss, but all tests results were normal.  The veteran 
then underwent a VA psychiatric examination in April 1997, at 
which she reported suffering from memory problems since her 
return from the Persian Gulf War.  She also complained of 
variations in her sleep, periods of forgetting things, 
difficulty while driving, feeling that she is a different 
person, irritability, lack of energy and a desire to remain 
all day in bed.  On mental status examination, the veteran's 
mood was slightly depressed and her affect was constricted.  
Her attention and concentration were good, and her memory was 
described as fair.  

The assessment was atypical depression, not otherwise 
specified.  This diagnosis is also seen in an August 1997 VA 
treatment note, which states that the veteran's clinical 
picture is of atypical depression according to DSM-IV.  Other 
psychiatric diagnoses also seen in the VA treatment records 
include major depression (see January 1998 treatment note), 
obsessive compulsive disorder (see January 2000 VA treatment 
note), and post traumatic stress disorder (see July 2002 VA 
treatment note).  The VA treatment records also indicate that 
the veteran does have a cognitive impairment to include 
memory loss.  The etiology of it, however, has not been 
determined although it does appear that some of the records 
suggest a link with either the veteran's psychiatric disorder 
or with chronic fatigue syndrome.  In this regard, it is 
noted that although the veteran has been diagnosed with a 
psychiatric disorder (depression), she has not, in fact, been 
definitively diagnosed to have chronic fatigue syndrome.

In December 2004, the veteran was sent for a neurology 
examination.  The examiner was asked to provide an opinion as 
to whether the veteran's memory impairment is at least as 
likely as not a separate and distinct disability from her 
nonservice-connected psychiatric condition.  After carefully 
reviewing the claims file and interviewing and examining the 
veteran, the examiner opined that the veteran's memory 
problem is not likely a separate disability from her 
nonservice-connected psychiatric condition.  The examiner set 
forth the reasons for his opinion including (1) that the 
initial diagnosis and treatment was through the psychiatry 
service and diagnosis of major depression was made on follow 
up appointments; (2) that the veteran had been worked up in 
the past for causes such as dementia, including neuroimaging, 
and all test results were normal; (3) there is no known 
family history of dementia; (4) prior neuropsychological 
evaluation revealed findings of memory problems as well as 
emotional disturbances; (5) her first complaints of memory 
problems are not seen until 1995, and the veteran still 
continued working and taking care of home suggesting there 
was no progression of symptoms which is not typical for 
degenerative dementias but is rather more consistent with 
pseudodementia secondary to mood disorders; and (6) veteran 
currently persists with a mood disorder along with complaints 
of memory problems, neither of which has improved, and she 
feels that her multiple medical conditions, not only her 
memory problems, make her unhappy, perpetuating her sad mood.  

The Board finds that the VA examiner's opinion is well 
reasoned and based upon the entire record before the Board.  
There is no contrary opinion of record and the Board has no 
reason to ignore the sound medical opinion of the VA 
examiner.  Thus, the Board finds that the evidence of record 
(the VA treatment records and the VA examination reports) 
supports finding that that the veteran's memory problems are 
not due to an undiagnosed illness, but are rather a symptom 
of her diagnosed psychiatric condition, which is not service 
connected.  Thus, the preponderance of the evidence is 
against the veteran's claim and the benefit of the doubt 
doctrine is not applicable in this case.  

The Board notes that it has also considered whether service 
connection is warranted on a direct basis and finds that it 
is not.  The service medical records fail to show any report 
of memory problems during active duty or for many years after 
the veteran's discharge from active duty.  Furthermore, there 
is no evidence linking her current memory problems with her 
active service.  Rather, the December 2004 VA examiner's 
opinion establishes that the veteran's memory problems are 
secondary to her nonservice-connected psychiatric condition.  
Thus, the preponderance of the evidence is against finding 
direct service connection is warranted for the veteran's 
memory problems as the evidence fails to show a nexus between 
her current memory problems and any injury or disease 
incurred in service.

For the foregoing reasons, the veteran's appeal must be 
denied.


ORDER

Entitlement to service connection for an undiagnosed illness 
manifested by signs and symptoms of memory loss is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


